Filed 5/31/22 P. v. Marshall CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                 2d Crim. No. B315102
                                                          (Super. Ct. No. 20F-04344)
      Plaintiff and Respondent,                            (San Luis Obispo County)

 v.

 SKYLAR MARIE
 MARSHALL,

      Defendant and Appellant.


            The People appeal an order granting Skylar Marie
Marshall’s motion pursuant to Penal Code1 section 995 to dismiss
the information charging her with second degree murder. The
People contend the trial court erred in granting the motion
because there was sufficient evidence to support the murder
charge. We affirm.




         1   Further unspecified statutory references are to the Penal
Code.
          FACTUAL AND PROCEDURAL HISTORY
             The People filed a complaint alleging Marshall
committed one count of murder (§ 187, subd. (a)) and that she
personally and intentionally discharged a firearm causing death
(§ 12022.53, subd. (d)).
             In July 2020, police officers responded to the
apartment in which Marshall and her husband (A.H.) resided
after reports of a gunshot and the sound of a woman screaming.
When the officers arrived, they saw A.H. seated on the couch
with a bloody towel on his face. He had a large wound in the
center of his forehead. He died at the scene.
             The officers searched the apartment and found a gun
in their bedroom. A gun magazine was next to the gun. When an
officer pulled the slide back on the gun, a live round fell out of the
chamber.
             An officer testified that Marshall appeared “obviously
distraught,” “inconsolable,” and was crying. During an interview,
Marshall told the officer that “[she and A.H.] were playing with
the gun and [she] did not know it was loaded.”
             During an interview with another officer, Marshall
said that A.H. had bought the gun two months before and that
she had gone to the shooting range with him. When they went to
the shooting range, A.H. was the only one to load and unload the
magazine. A.H. had shown her the functions of the gun, and
Marshall had fired the gun five times in the past.
             Marshall said that on a weekly basis, A.H. would
bring the gun out to the living room and “manipulate it” and
“check for function.”
             On the evening of the shooting, A.H. brought the gun
out and was “manipulating it” and “messing around with it” in




                                  2
the living room. She and A.H. began “messing around [with the
gun] . . . . And then at one point, she had the gun and she didn’t
know it was loaded, it went off.” She admitted that she pulled
the trigger.
              The next day, officers interviewed Marshall again at
the police station. Marshall explained that when she put the gun
up against A.H.’s head, she was expecting a reaction. He made
eye contact with her, but remained “straight faced” and did not
have a physical or verbal reaction to her putting the gun to his
head. Marshall felt “confused” and “upset that he wasn’t reacting
to her.” She said she then pulled the trigger with the intent to
“get a reaction from [A.H.].” After she shot A.H., she put the gun
in the case and put it in their bedroom. She “might have”
unloaded the gun’s magazine.
              Marshall said that the gun was usually unloaded.
When asked if she knew “one hundred percent that the gun was
unloaded” at the time of the incident, she responded, “No.”
Marshall also said that the gun would normally be stored with an
empty magazine with a loaded magazine next to the gun. She
said she did not check which magazine was inside the gun that
night, so “she had no way of knowing it was loaded or not.”
              Marshall said that in the past, A.H. would jokingly
point the gun at her or the cat. There were instances where they
would point the gun at each other’s heads in a “joking” way. On
one of those occasions, A.H. told her to make sure the gun was
unloaded and to check the magazine and the gun to ensure there
were no bullets in it. Marshall also said that she knew that she
should treat any firearm as a loaded firearm.
              The officers also interviewed the couple’s roommate,
Ysidro Alvarez. Alvarez said that he, Marshall, and A.H. had




                                3
spent the day together and everything appeared normal. Alvarez
was inside the apartment and sleeping in his bedroom when the
shooting occurred. Marshall called out for help after the gun was
fired. When he came out to the living room, he saw A.H. on the
couch and Marshall with a gun in her hand. Alvarez told her to
put the gun away. Alvarez grabbed a towel and put pressure on
A.H.’s wound until the police arrived.
            Alvarez said that he was “uncomfortable” with
having firearms in the apartment. He said that A.H. bought a
handgun and AR-15 and that he often saw A.H. cleaning the
guns. He had also seen Marshall “manipulating” the handgun in
the past. He described one occasion when A.H. and Marshall
walked into his bedroom, and Marshall “pointed the handgun at
him and pulled the trigger.” Alvarez said he was “alarmed,” but
Marshall laughed and joked about it. Marshall then pointed the
handgun at A.H.’s head and pulled the trigger. Alvarez said he
told A.H. and Marshall the next day that their actions were
unsafe and told them not to do it again. Marshall responded by
laughing and downplaying the incident.
                   Preliminary Hearing Ruling
            At the conclusion of the preliminary hearing, the
magistrate judge found there was no probable cause to support a
murder charge and held Marshall to answer for involuntary
manslaughter. In his ruling, the judge stated the following:

           “The Court: Well, this is all a matter of
           degrees, there’s no doubt about it. And the
           question, to some extent, becomes was her
           reckless conduct so reckless that we treat it the
           same as someone who intentionally, knowingly,
           loading the gun herself, point the gun at




                                4
someone’s forehead and kills them, and I just
don’t think that’s the case here. I think my
Russian roulette analogy is—that basically
summarizes how I feel.

“I believe the evidence today has shown that
she did not believe that gun was loaded. . . . [¶]

“Her husband brought this gun out. Her
husband was the more well-trained person; he’s
the one who trained her. And based on the
evidence that I saw today, I believe it was
reasonable for her to assume that it was not
loaded. His own reaction to the gun pointed at
his head, the evidence we’ve heard today is
uncontroverted that he didn’t react to it
suggests that he believed the gun was
unloaded; and even if it didn’t[] suggest that for
some reason. If for some reason he was trying
to up the ante in this ridiculous affair by
leaving the gun loaded, the person holding the
gun in her position, could reasonably take that
reaction as an assertion the gun was not
loaded. He’s the one that brought the gun out
and was in control of the gun.

“I would also mention her reaction after
shooting her husband is consistent with an
accident. Her reaction to the police officers
that night, her reaction to the police officers the
next day and the days thereafter, were
consistent with an accident. And so while I am
in no way suggesting that this was anything
but felonious conduct, it was. I don’t believe it
was tantamount to murder. I don’t believe it




                     5
            was tantamount to malice, and I don’t believe
            there’s probable cause for that argument.

            “I’m going to hold her to answer for involuntary
            manslaughter and 12022.5, and the People can
            file what that [sic] believe has been shown. But
            I hope they’ll seriously consider my comments
            before they do that.”

                         Section 995 Motion
             Following the preliminary hearing, the People filed
an information charging Marshall with one count of murder
(§ 187, subd. (a)) and alleging that she personally used a firearm
(§ 12022.5, subd. (a)).
             Marshall filed a motion to dismiss the murder charge
pursuant to section 995. The trial court granted the motion. The
court stated that it did not “believe there’s probable cause to hold
the defendant to answer for murder, I don’t think there’s
sufficient evidence. And I think that the judge—the magistrate
did make factual findings” that would preclude a murder charge.
                           DISCUSSION
             The People contend the trial court erred when it
granted Marshall’s section 995 motion because there was
sufficient evidence to support a murder charge. We disagree.
             At a preliminary hearing, the magistrate’s role is to
determine whether there is sufficient cause to believe the
defendant is guilty of the alleged offense(s). (§ 872.) “‘Within the
framework of his limited role, . . . the magistrate may weigh the
evidence, resolve conflicts, and give or withhold credence to
particular witnesses. [Citation.]’” (People v. Slaughter (1984) 35
Cal.3d 629, 637 (Slaughter).)




                                 6
              If a magistrate does not hold a defendant to answer
on a particular offense, the prosecution may reallege the offense
in an information, provided the magistrate did not make any
factual findings that negate the offense. (§ 739, emphasis added.)
Section 739 provides that it “shall be the duty of the district
attorney . . . to file in the superior court . . . within 15 days after
the commitment, an information against the defendant which
may charge the defendant with either the offense or offenses
named in the order of commitment or any offense or offenses
shown by the evidence taken before the magistrate to have been
committed.”
              The defendant may move to dismiss an information
on the ground that “the defendant ha[s] been committed without
reasonable or probable cause.” (§ 995, subd. (a)(2)(B).) “When
the defendant challenges the district attorney’s election to
include charges for which defendant was not held to answer at
the preliminary hearing, ‘[t]he character of judicial review under
section 739 depends on whether the magistrate has exercised his
power to render findings of fact. If he has made findings, those
findings are conclusive if supported by substantial evidence.
[Citations.] If he has not rendered findings, however, the
reviewing court cannot assume that he has resolved factual
disputes or passed upon the credibility of witnesses. A dismissal
unsupported by findings therefore receives the independent
scrutiny appropriate for review of questions of law. . . .’
[Citation.] ‘In summary, cases arising under section 739
recognize a clear distinction: findings of fact must be sustained if
supported by substantial evidence, but a finding of lack of
probable cause, unsupported by any factual findings, is reviewed
as an issue of law. Absent controlling factual findings, if the




                                   7
magistrate dismisses a charge when the evidence provides a
rational ground for believing that defendant is guilty of the
offense, his ruling is erroneous as a matter of law, and will not be
sustained by the reviewing court.’ [Citation.]” (People v. Bautista
(2014) 223 Cal.App.4th 1096, 1101 (Bautista).)
               “‘[I]n proceedings under section 995 . . . the superior
court . . . sits merely as a reviewing court . . . .’ ‘On review by
appeal or writ, moreover, the appellate court in effect disregards
the ruling of the superior court and directly reviews the
determination of the magistrate holding the defendant to
answer.’ [Citation.]” (Bautista, supra, 223 Cal.App.4th at
p. 1101.)
                                Analysis
               Here, the magistrate made a factual finding that
Marshall “did not believe that gun was loaded” and for that
reason, lacked malice. Substantial evidence supports this
finding. The magistrate noted that given A.H.’s lack of reaction
when Marshall pointed the gun at his head, it was “reasonable
for her to assume that it was not loaded.” And, Marshall’s
reaction after she fired the gun was “consistent with an accident.”
Moreover, Marshall told the officers she did not know the gun
was loaded and that the gun was usually unloaded.
               Because the magistrate made a conclusive factual
finding, we must next determine whether this finding was “‘fatal
to the asserted conclusion that [murder] was committed.’”
(Slaughter, supra, 35 Cal.3d at p. 639.) It is.
               To establish probable cause in a section 995 motion,
“the People must make some showing as to the existence of each
element of the charged offense.” (Thompson v. Superior Court
(2001) 91 Cal.App.4th 144, 148.) “‘Evidence that will justify a




                                  8
prosecution need not be sufficient to support a conviction.’”
(People v. McCann (2019) 41 Cal.App.5th 149, 155.) “[A]n
indictment or information should be set aside only when there is
a total absence of evidence to support a necessary element of the
offense charged.” (People v. Superior Court (Jurado) (1992) 4
Cal.App.4th 1217, 1226.)
             Second degree murder is the unlawful killing with
malice aforethought, but without willfulness, premeditation, and
deliberation. (§§ 187, subd. (a), 189.) Malice can be express or
implied. (§ 188.) Malice is implied when the killing is
“proximately caused by ‘“an act, the natural consequences of
which are dangerous to life, which act was deliberately performed
by a person who knows that his conduct endangers the life of
another and who acts with conscious disregard for life.”’
[Citation.] In short, implied malice requires a defendant’s
awareness of engaging in conduct that endangers the life of
another—no more, and no less.” (People v. Knoller (2007) 41
Cal.4th 139, 143.)
             Involuntary manslaughter is the unlawful killing of a
human being without malice. (§ 192.) “‘[I]mplied malice
contemplates a subjective awareness of a higher degree of risk
than does gross [i.e., criminal] negligence, and involves an
element of wantonness which is absent in gross negligence.
[Citations.]’ [Citation.] ‘A finding of gross negligence is made by
applying an objective test: if a reasonable person in defendant’s
position would have been aware of the risk involved, then
defendant is presumed to have had such an awareness.
[Citation.] However, a finding of implied malice depends upon a
determination that the defendant actually appreciated the risk
involved, i.e., a subjective standard. [Citation.]’ [Citation.]”




                                9
(People v. Mehserle (2012) 206 Cal.App.4th 1125, 1141-1142
(Mehserle), citing to People v. Watson (1981) 30 Cal.3d 290, 296.)
             Here, the magistrate’s finding that Marshall did not
believe the gun was loaded precludes a finding of malice. A
person who does not believe a gun is loaded cannot act with
conscious disregard for life or “actually appreciate[] the risk” of
pointing a gun at another person. (Mehserle, supra, 206
Cal.App.4th 1142.) At most, the evidence found credible by the
magistrate here shows an objectively negligent failure to perceive
the risk of handling a firearm, which may be sufficient for
involuntary manslaughter. (See e.g., People v. Velez (1983) 144
Cal.App.3d 558, 565-566 [the defendant could be convicted of
involuntary manslaughter where he failed to perceive the risk of
pointing a gun that he mistakenly thought was incapable of being
fired].)
             The People rely on several cases, including People v.
McNally (2015) 236 Cal.App.4th 1419, People v. Nieto Benitez
(1992) 4 Cal.4th 91, and People v. Boatman (2013) 221
Cal.App.4th 1253, all of which involve second degree murder
convictions resulting from accidental shootings. Those cases are
distinguishable because they did not involve a binding factual
conclusion that the defendant subjectively did not believe the gun
was loaded. (See in contrast, McNally, supra, at pp. 1424-1426
[evidence showed the defendant was aware of the risk of pointing
a loaded firearm]; Nieto Benitez, supra, at pp. 109-110 [evidence
showed that the defendant brandished a firearm, which he knew
was loaded]; Boatman, supra, at p. 1263 [the defendant was
aware the gun was loaded and pulled the hammer back on the
gun].) Because the magistrate’s finding negates the possibility of
an implied malice murder, the trial court properly granted the




                                10
motion to dismiss the murder charge, and instead “h[e]ld
[Marshall] to answer for involuntary manslaughter and 12022.5.”
                         DISPOSITION
            The order (granting the section 995 motion) is
affirmed.
            NOT TO BE PUBLISHED.




                                   TANGEMAN, J.


We concur:


             GILBERT, P. J.



             YEGAN, J.




                              11
                    Michael L. Duffy, Judge

           Superior Court County of San Luis Obispo

                ______________________________


            Dan Dow, District Attorney, Eric Dobroth, Assistant
District Attorney, and Crystal Tindell Seiler, Deputy District
Attorney, for Plaintiff and Appellant.
            Mark R. Feeser, under appointment by the Court of
Appeal, for Defendant and Respondent.